Citation Nr: 0920940	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
elbow condition to include hypertrophic spur and right upper 
extremity contracture.  



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri.

Regardless of the RO's determination on the matter of 
reopening the Veteran's claim for, that decision is not 
binding on the Board, and the Board is first required to 
consider the issue of finality and whether new and material 
evidence has been received to reopen the claim.  See 38 
U.S.C.A. §§ 7104(b), 5108 (West 2002); see also Barnett v. 
Brown, 8 Vet. App. 1 (1995).  The issue on appeal has been 
recharacterized as shown above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed December 1969 rating decision, the RO 
declined to reopen the Veteran's claim of service connection 
for a right elbow condition to include hypertrophic spur and 
right upper extremity contracture, which was initially denied 
by an unappealed rating decision in September 1965.

2.  The evidence received since the December 1969 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a right 
elbow condition to include hypertrophic spur and right upper 
extremity contracture, and does not raise a reasonable 
possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The December 1969 RO rating decision declining to reopen 
the claim of service connection for a right elbow condition 
to include hypertrophic spur and right upper extremity 
contracture is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the December 1969 rating decision 
relating to a right elbow condition is not new and material, 
and the claim of service connection for right elbow condition 
to include hypertrophic spur and right upper extremity 
contracture is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right elbow 
condition to include hypertrophic spur and right upper 
extremity contracture.  Implicit in his service connection 
claim is the contention that new and material evidence which 
is sufficient to reopen the claim has been received.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issue of new and materials 
evidence to reopen a claim of service connection currently 
being decided on appeal.  The Board observes that the Veteran 
was informed of the evidentiary requirements for service 
connection in a letter from the RO dated in August 2006.  
That letter included a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis supplied as in the original]
 
The August 2006 VCAA letter also instructed the Veteran to 
send any medical reports that he had.  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]


The August 2006 VCAA letter also notified the Veteran of the 
evidence and information that is necessary to reopen claims, 
and provided notice of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claims for the benefit sought.  See the August 24, 2006, VCAA 
letter, pages 1-2.  He was that the basis of the original 
denial of his claim in 1965 was that his right elbow 
disability was not found to be service related.  It was 
implied that the evidence submitted to reopen the claim must 
address this defect, e.g., evidence that his right elbow 
disability "existed from military service to the present 
time."  Thus, the VCAA letter complied with the Court's 
decision in Kent v Nicholson, 20 Vet. App. 1 (2006). 

There has been a significant Court decision concerning the 
VCAA.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA under the 
circumstances here presented.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA medical 
treatment records, his service treatment records, and private 
treatment records.  

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  Nevertheless, 
the Veteran was a provided VA examinations in connection with 
the current claim during December 2006 and January 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He is 
represented by the Missouri Veterans Commission.  He did not 
elect to have a personal hearing with a member of the Board.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection-in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).




Analysis

The RO initially denied service connection for a right elbow 
condition in an unappealed September 1965 decision.  At the 
time of that decision, the evidence included a July 1953 
service treatment record that documented that the Veteran's 
right hand and elbow were caught between the tongue of a 
trailer and a truck.  He complained of pain throughout the 
elbow.  X-rays showed no fracture, however.  The Report of 
Medical Examination pending service discharge indicated that 
the upper extremities were normal.  

Also of record was an April 1965 report from C.C.S., M.D., 
that indicated, in pertinent part, that the Veteran first 
"noticed inability to straighten right elbow Jan. 1963 after 
pitching hay."  The diagnosis was spastic right biceps 
muscle.  Similarly,  at a July 1965 VA examination, the 
Veteran reported that he worked as a farmer, and that he 
first noticed that he was unable to extend his right elbow 
and use it properly in January 1963 when he was pitching hay.  
Reference was made to his in-service elbow injury, but the 
examiner noted on multiple occasions that there was no 
evidence of a fracture in service or chronic disability at 
the time of discharge.

In an unappealed December 1969 decision, the RO declined to 
reopen the Veteran's claim of service connection for a right 
elbow condition.  

The Veteran has contended that he suffered a fracture of his 
right elbow during service in July 1953 when his right hand 
and elbow were caught between the tongue of a trailer and 
truck.  Fracture of the right elbow, however, is not shown by 
the record.  Additional medical evidence obtained prior to 
the RO's December 1969 decision merely confirmed that he had 
a spur formation in the right elbow, and that he was unable 
to straighten his right arm.  There was no evidence which 
would connect his right elbow condition to the old injury in 
service.  Therefore, the RO declined to reopen the Veteran's 
claim, and the prior September 1965 denial was continued.     

Medical treatment reports which have been added to the record 
since December 1969 consist primarily of VA examinations 
relating to the Veteran's right elbow conducted in December 
2006 and January 2008 [because the examiner in December 2006 
did not review the Veteran's service treatment records or the 
claims file, the second examination in January 2008 was 
obtained].  These examinations showed that, in addition to 
other disabilities, the Veteran continued to suffer from a 
right elbow bone spur and right upper extremity contracture 
with limited range of motion.  An x-ray study of the right 
elbow continued to show no evidence of a fracture.  The 
examiner in January 2008 opined that the right elbow 
contracture was less likely as not caused by or a result of 
the right elbow injury in service.   His rationale was 
similar to that on which the RO had based its denial in 1965: 
there was no fracture shown by x-ray at the time; and the 
September 1954 separation physical showed a normal 
examination.  

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  While Hickson element (1) is met, evidence 
which only confirms that the Veteran continues to have a 
right elbow condition with hypertrophic spur and right upper 
extremity contracture is not new and material.  This was 
considered in the 1965 and 1969 RO decisions.  With regard to 
Hickson element (2), the Veteran's service treatment records 
do support that he sustained an injury to his right elbow 
during service.  However, this was also considered in the 
1965 and 1969 RO denials, and is not new and material.   What 
has been consistently missing in this picture is Hickson 
element (3), medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  As 
noted above, the VA examiner in January 2008 opined that the 
right elbow contracture was less likely as not caused by or a 
result of the right elbow injury in service.  The Board notes 
that evidence which is against the claim cannot be considered 
to be new and material.  See Villalobos v. Principi, 3 Vet 
App. 450 (1992) [evidence that is unfavorable to a claimant 
is not new and material].   The Veteran has provided no 
medical nexus evidence to the contrary.    

To the extent that the Veteran continues to contend that his 
current right arm condition with hypertrophic spur and right 
upper extremity contracture is related to his military 
service, such contentions are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In short, after a careful review of the evidence which has 
been received since the December 1969 decision wherein the RO 
denied reopening of the Veteran's claim of entitlement to 
service connection for a right elbow condition to include 
hypertrophic spur and right upper extremity contracture, the 
Board concludes that the evidence does not raise a reasonable 
possibility of substantiating the claim. 

The claim is therefore not reopened, and the benefit sought 
on appeal remains denied. 


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for a 
right elbow condition to include hypertrophic spur and right 
upper extremity contracture is not reopened.   

The benefit sought on appeal remains denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


